 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     EDWARD ORPURT
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:16-mj-00089-JDP
12                     Plaintiff,                   MOTION TO VACATE NOVEMBER 5, 2019
                                                    REVIEW HEARING; ORDER
13    vs.
14    EDWARD ORPURT,
15                    Defendant.
16
17          Defendant Edward Orpurt hereby requests that the Court vacate the November 5, 2019
18   review hearing. The government is in agreement with this request.
19          On June 5, 2018, the Court sentenced Mr. Orpurt to eighteen months of unsupervised
20   probation, with the conditions that he obey all laws and advise the Court and Government Officer
21   within seven days of being cited or arrested for any alleged violation of law. The Court also ordered
22   Mr. Orpurt to pay a $750.00 fine.
23          Mr. Orpurt has paid his fine and has not been cited or arrested for any new law violation.
24   Accordingly, Mr. Orpurt is in compliance with the conditions of his probation, and he hereby
25   requests that the November 5, 2019 review hearing be vacated.
26   //
27   //
28   //
 1                                           Respectfully submitted,
 2                                           HEATHER E. WILLIAMS
                                             Federal Defender
 3
 4   Date: October 25, 2019                  /s/ Reed Grantham
                                             REED GRANTHAM
 5                                           Assistant Federal Defender
                                             Attorney for Defendant
 6                                           EDWARD ORPURT
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                  2
                              Orpurt – Motion to Vacate Review Hearing
 1                                                  ORDER
 2            Based on the parties’ joint representation that Mr. Orpurt is in compliance with the
 3   conditions of his probation, I vacate the review hearing scheduled for November 5, 2019, at
 4   10:00 a.m.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:       October 29, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                         3
                                     Orpurt – Motion to Vacate Review Hearing
